IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


RICHARD A. SPRAGUE, ESQUIRE,          : No. 487 EAL 2014
                                      :
                 Petitioner           :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
           v.                         :
                                      :
                                      :
JILL PORTER, PHILADELPHIA             :
NEWSPAPERS, LLC, PHILLY ONLINE,       :
LLC, PMH ACQUISITION, LLC,            :
PHILADELPHIA MEDIA HOLDINGS,          :
LLC,                                  :
                                      :
                 Respondents          :


                                   ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Petition for Allowance of Appeal is

DENIED.